DETAILED ACTION
The present application 17004,821, filed on 08/27/2020, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                                                                                                                             
Drawings
2	The drawings received on 08/27/2019 are accepted by the Examiner.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-0107748, filed on 08/30/2019.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to the abstract idea of generating a big data for a plurality devices in a factory, as explained in detail below. The claim does not include elements that are 

Claim 1 recites a server [an apparatus claim] comprising:
a communicator configured to receive or transmit data from or to an external source (e.g. data gathering and data observation); 
a processor configured to, through the communicator, receive data from a plurality of factory devices in a factory (e.g. data gathering and data observation), to generate a big table based on the data from the plurality of factory devices (e.g. data manipulation and data evaluation), and 
to manage the data based on the generated big table (e.g. data gathering and data evaluation). 
These steps describe for of generating a big data for a plurality of devices in a factory are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion.
Besides the abstract idea, the claim recites the additional element “processor” which communicate with a communicator [e.g. software component] to receive or transmit data.   Although this addition element indicates that a processing technique to be performed. This additional element is recited at such a high level of generality and fails to meaningfully limit the claim because it does not require any application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception or merely uses a computer processor as a tool to perform an abstract idea.  Accordingly, the additional element 
Claims 2, 13 and 14 recites the processor further performs learning function using the big table [e.g. data evaluation using human mind and a pen] and derives a failure or detect based on the learning [e.g. data evaluation and data judgement]. Claims 2, 13 and 14 are similar to claim 1 which is directed to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in the Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion. There are no additional elements in claims 2-7 would integrate the recited judicial exception into a practical application. Claims 2, 13 and 14 are not eligible subject matter under 35 U.S.C 101.
Claims 3 and 4 recite the processor outputs each of the factory devices. Claims 3 and 4 are similar to claim 1 which is directed to abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion. The additional limitation indicates “outputting” is mere instruction to implement an abstract idea on a computer and merely uses a computer as a tool to output data after a series of data gathering steps to collect necessary inputs to perform an abstract idea.  The outputting and data gathering steps are insignificant extra-solution activity, the judicial exception is not integrated into a practical application. Further, the additional element (or combination of elements) is well-understood, routine or conventional activity “Presenting offers and gathering statistics,” OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 from MPEP 2106.05(d)(II). For these reasons, there is no inventive concept in the claims 3 and 4 and thus, they are ineligible.
Claim 5 further define the devices are injection machine, a take-out robot [e.g. a device type data observation]. Claim 5 is similar to claim 1 which is directed to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in the Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion. The additional limitation does not appear to be improvements to the functioning of a computer or to any other technology or technical field. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claim 5 is not eligible subject matter under 35 U.S.C 101.
Claims 6-10 and 12 further define the gathered data are operation data, sensor data, take out robot data and inject machine data [e.g. a data type observation]. Claims 6-10 and 12 are similar to claim 1 which is directed to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in the Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion. The additional limitation does not appear to be improvements to the functioning of a computer or to any other technology or technical field. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of 
Claim 11 recites the processor controls each of the factory devices. Claim 11 is like claim 1 which is directed to abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion. The additional limitation indicates “controlling” is mere instruction to implement an abstract idea on a computer and merely uses a computer as a tool to control data after a series of data gathering steps to perform an abstract idea.  The controlling and data gathering steps are insignificant extra-solution activity, the judicial exception is not integrated into a practical application. Therefore, claim 11 is not eligible subject matter under 35 U.S.C 101.
Claim 14 is similar to claim 10 which is directed to the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical formulas or equations and mathematical calculations. Claim 14 recites additional element “processor” which configured to retrieve raw data and distribute distributable data to servers.   Although this addition element indicates that a storage technique or a distribute plan to be performed. This additional element is recited at such a high level of generality and fails to meaningfully limit the claim because it does not require any application of the recited observation and calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception or merely uses a computer processor as a tool to perform an abstract idea.  Accordingly, the additional element does not integrate the recited judicial exception into a practical application. Claim 14 does not recite additional limitations appear to be improvements to the functioning of a computer or to any other technology or technical field. The elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken 

Claim 15 recites a server [an apparatus claim] comprising:
a communicator configured to receive or transmit data from or to an external source (e.g. data gathering and data observation); 
a processor configured to, through the communicator, receive data from a plurality of factory devices in a factory (e.g. data gathering and data observation) to perform learning based on the data from the plurality of factory devices (e.g. data gathering and data evaluation), and 
to derive a failure or defect cause factor based on learning (e.g. data evaluation and data judgement). 
These steps describe for of generating a big data for a plurality of devices in a factory are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion.
Besides the abstract idea, the claim recites the additional element “processor” which communicate with a communicator [e.g. software component] to receive or transmit data.   Although this addition element indicates that a processing technique to be performed. This additional element is recited at such a high level of generality and fails to meaningfully limit the claim because it does not require any application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception or merely uses a computer processor as a tool to perform an abstract idea.  Accordingly, the additional element does not integrate the recited judicial exception into a practical application. Claim 15 does not 
Claim 16 recites the processor further performs learning function using the big table [e.g. data evaluation using human mind and a pen] and derives a failure or detect based on the learning [e.g. data evaluation and data judgement]. Claim 16 is similar to claim 15 which is directed to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in the Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion. There are no additional elements in claim 16 would integrate the recited judicial exception into a practical application. Claim 16 is not eligible subject matter under 35 U.S.C 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley et al. (US 2019/0095478 A1) and in view of Tsuda et al. (US 2019/0086980 A1), hereinafter Tsuda.
Referring to claim 1, Tankersley discloses a server  (See para. [0092] and Figure 1, each host device may comprise a web server, an application server, a database server or etc.) comprising: a communicator configured to receive or transmit data from or to an external source (See para. [0092] and para. [0093] and Figure 1, the host devices are associated with host applications which are configured to implement a network-based service to exchange information from or to one or more devices); and a processor configured to, through the communicator, receive data from a plurality of [factory] devices in a factory (See para. [0092] and para. [0093], the host devices’ host applications sending requests and receiving data from the one or more devices, note in para. [0389], the devices maybe computing machines in IT environments, automated machinery on the shop floor of a factory or etc.), to generate a big table based on the data from the plurality of [factory] devices, and to manage the data based on the generated big table (See para. [0161], para. [0162] and Figure 5C, generating a table represents events are related from multiple devices including the IP address of the device, a status code returned by the server to the multiple devices for managing, investigating or learning valuable insights about the data stored in the table).
Tankersley discloses the devices can be computing devices in IT environments or automated machinery devices in a factory.  Tankersley may teach a plurality of factory devices. 		In addition, Tsuda discloses a processor configured to, through the communicator, receive data from a plurality of factory devices in a factory (See para. [0026], para. [0027] and para. [0029], a predicting device 100  communicates with control devices in a factory at predetermined time intervals, one or more measuring devices obtains measurement data from one or more control devices that control working machines such as robots and transmits the measurement data to the predicting device, the prediction device receives the measurement data from the measuring device(s)), to generate a data structure based on the data from the plurality of factory devices (See para. [0026], para. [0031], para. [0058], para. [0064], generating measurement data periodically from the one or more control devices via the measuring device(s)), and to manage the data based on the generated data structure (See para. [0033]- para. [0035] a machine learning device observes the stored measurement data and learns a model structure indicating a correlation between a change in the measurement data and outputs failure notification).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the client devices of Tankersley to include factory devices comprises all machine tools, robots, as taught by Tsuda. Skilled artisan would have been motivated to extend the computing machines in IT environments to other industry including a factory with all machine tools or robots to detect machine failures.  In addition, both references (Tankersley and Tsuda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning to learns correlative relationships in measurement data which collected from a plurality of devices. This close relation between both references highly suggests an expectation of success.
As to claim 2, Tankersley discloses wherein the processor performs learning based on the big table (See para. [0079], para. [0158] and Figure 5C, storing machine data in a database table) and derives a failure or defect cause factor based on the learning (See para. [0351], during operation, using machine learning to detect “notable events” that are likely represent one or more anomalous incidents based on the time stamped machine data). 
As to claim 3, Tankersley discloses wherein the processor receives only data at the time of outputting a product of each of the plurality of [factory] devices among the data from the plurality of [factory] devices (See para. [0082] and para[0446], the system receives data at a  customizable schedule that can enable certain collection mechanisms for certain types of data or resources during operation, a user can customize when to receive or output/report machine data from the devices).
As to claim 4, Tankersley discloses the processor generates the big table using the data at the time of outputting a product of each of the plurality of [factory] devices (See para. [0136], para. [0161], para. [0162] and Figure 5C, generate a table represents machine data from external devices at the time of streaming mode and reporting/outputting mode, both operations can be performed simultaneously).
As to claim 5, Tankersley discloses the factory devices can be a robot (See para. [0389], the devices can be automated machinery on the shop floor of a factory) and the processor receives only data corresponding to outputting of a product from each of the plurality of [factory] devices (See para. [0082] and para. [0446], the system receives data at a  customizable schedule that can enable certain collection mechanisms for certain types of data or resources during operation, a user can customize when to receive or output/report machine data from the devices).
Tankersley does not explicitly disclose the plurality of factory devices comprise an injection machine and a take-out robot.
However, Tsuda discloses the plurality of factory devices comprise an injection machine (See para. [0077], the devices include injection molding machine) and a take-out robot (See para. [0070] and Figure 8, a robot).

As to claim 6, Tankersley discloses wherein the data from the plurality of [factory] devices comprise operation data (See para. [0073], performance data) and sensor data (See para. [0073], sensor data). 
As to claim 7, Tankersley discloses wherein the processor receives average sensor data of values generated during manufacturing of each of the plurality of [factory] devices among the sensor data (See para. [0076], para. [0082], para. [0446], the sensor measurements are generated during operation, the operation schedule can be customized and generated certain types of data or resources).
As to claim 8, Tankersley discloses the processor generates the big table based on the operation data and the sensor data from the plurality of factory devices (See para. [0161], para. [0162] and Figure 5C, generating a table represents machine data from multiple devices, note in para. [0073], and para. [0076], the machine data includes sensor data, system performance data, system operating data or etc.). 
As to claim 9, Tankersley discloses wherein the data from the plurality of factory devices comprise operation data, sensor data, and defect information data (See para. [0161], para. [0162] and Figure 5C, generating a table represents machine data from multiple devices, note in para. [0073], and para. [0076], the machine data includes sensor data, system performance data, system operating data, error logs or etc.). 
As to claim 10, Tankersley discloses wherein the processor generates the big table using the operation data, the sensor data, and the defect information data from each of the plurality of [factory] devices (See para. [0161], para. [0162] and Figure 5C, generating a table represents machine data from multiple devices, note in para. [0073], and para. [0076], the machine data includes sensor data, system performance data, system operating data, error logs or etc.). 
As to claim 11, Tankersley discloses wherein the processor controls each data from the plurality of factory devices in the big table to be connected to each other (See para. [0090] one or more client devices 102 are coupled to one or more host devices 106 and a data intake and query system 108 via one or more networks 104. Networks 104 broadly represent one or more LANs, WANs, cellular networks (e.g., LTE, HSPA, 3G, and other cellular technologies), and/or networks using any of wired, wireless, terrestrial microwave, or satellite links or may include Internet). 
As to claim 12, Tankersley discloses wherein the big table comprises machine data,  inspection data, and defect information data (See para. [0161], para. [0162] and Figure 5C, generating a table represents machine data from multiple devices, note in para. [0073], and para. [0076], the machine data includes sensor data, system performance data, system operating data, error logs [e.g. defect], stack traces [e.g. inspection], operating system data or etc). 

However, Tsuda discloses the measurement data comprises injection machine data and take-out robot data (See para. [0041] and para. [0042], para. [0026], para. [0031]. para. [0058], para. [0064], generating measurement data periodically from the one or more control devices via the measuring device(s), note para. [0077], the devices being measure including injection molding machines and robots).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the client devices of Tankersley to include factory devices comprises all machine tools, robots, as taught by Tsuda. Skilled artisan would have been motivated to extend the computing machines in IT environments to other industry including a factory with all machine tools or robots to detect machine failures.  In addition, both references (Tankersley and Tsuda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning to learns correlative relationships in measurement data which collected from a plurality of devices. This close relation between both references highly suggests an expectation of success.
As to claim 13, Tankersley discloses when a product object is defective, the processor performs learning using the big table generated based on the data from the plurality of factory devices and derives a failure or defect cause factor based on the learning (See para. [0351 and para. [0611], using machine learning to detect one or more anomalous incidents based on the time stamped machine data, detecting a product or an object is “notable event”, which is pre-specified and/or dynamically determined). 
As to claim 14, Tankersley discloses a factory device among the plurality of factory device, is defective, the processor performs learning using the big table generated based on the data from the plurality of factory devices and derives a failure or defect because factor based on the learning (See para. [0351 and para. [0611], using machine learning to detect one or more anomalous incidents based on the time stamped machine data, detecting a product or an object is “notable event”, which is pre-specified and/or dynamically determined).
Tankersley does not explicitly disclose the factory devices comprise injection machine. 
However, Tsuda discloses the plurality of factory devices comprise an injection machine (See para. [0077], the devices include injection molding machine).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the client devices of Tankersley to include factory devices comprises all machine tools, robots, as taught by Tsuda. Skilled artisan would have been motivated to extend the computing machines in IT environments to other industry including a factory with all machine tools or robots to detect machine failures.  In addition, both references (Tankersley and Tsuda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning to learns correlative relationships in measurement data which collected from a plurality of devices. This close relation between both references highly suggests an expectation of success.
	Referring to claim 15, Tankersley discloses a server (See para. [0092] and Figure 1, each host device may comprise a web server, an application server, a database server or etc.) comprising: a communicator configured to receive or transmit data from or to an external source (See para. [0092] and para. [0093] and Figure 1, the host devices are associated with host applications which are configured to implement a network-based service to exchange information from or to one or more devices); and a processor configured to, through the communicator, receive data from a plurality of [factory] devices in a factory (See para. [0092] and para. [0093] and Figure 1, the host devices are associated with host applications which are configured to implement a network-based service to exchange information from or to one or more devices, the host devices’ host applications sending requests and receiving data from the one or more devices, note in para. [0389], the devices maybe computing machines in IT environments, automated machinery on the shop floor of a factory or etc.) to perform learning based on the data from the plurality of [factory] devices, and to derive a failure or defect cause factor based on the learning (See para. [0161], para. [0162] and Figure 5C, generating a table represents events are related from multiple devices including the IP address of the device, a status code returned by the server to the multiple devices for managing, investigating or learning valuable insights about the data stored in the table. 
Tankersley discloses the devices can be computing devices in IT environments or automated machinery devices in a factory.  Tankersley may teach a plurality of factory devices. 		In addition, Tsuda discloses a processor configured to, through the communicator, receive data from a plurality of factory devices in a factory (See para. [0026], para. [0027] and para. [0029], a predicting device 100  communicates with control devices in a factory at predetermined time intervals, one or more measuring devices obtains measurement data from one or more control devices that control working machines such as robots and transmits the measurement data to the predicting device, the prediction device receives the measurement data from the measuring device(s)), to generate a data structure based on the data from the plurality of factory devices (See para. [0026], para. [0031], para. [0058], para. [0064], generating measurement data periodically from the one or more control devices via the measuring device(s)), and to manage the data based on the generated data See para. [0033]- para. [0035] a machine learning device observes the stored measurement data and learns a model structure indicating a correlation between a change in the measurement data and outputs failure notification).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the client devices of Tankersley to include factory devices comprises all machine tools, robots, as taught by Tsuda. Skilled artisan would have been motivated to extend the computing machines in IT environments to other industry including a factory with all machine tools or robots to detect machine failures.  In addition, both references (Tankersley and Tsuda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning to learns correlative relationships in measurement data which collected from a plurality of devices. This close relation between both references highly suggests an expectation of success.
As to claim 16, Tankersley discloses wherein the processor generates a big table based on the data from the plurality of factory devices (See para. [0079], para. [0158] and Figure 5C, storing machine data in a database table), performs learning based on the generated big table, and derives a failure or defect cause factor based on the learning (See para. [0351], during operation, using machine learning to detect “notable events” that are likely represent one or more anomalous incidents based on the time stamped machine data). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ontalus et al. (US 2008/0033589 A1) discloses a tool with one or more chambers in a manufacturing system is identified as performing at or below an acceptable level by 
Wakairo et al. (US 2019/0339676 A1) discloses a machining-process generation device includes: a process-instance storage section to store therein a process instance that is an instance of a machining process indicating machining details of each machining-operation unit; a process generation section to generate a machining process on a basis of the process instance and a generation condition for the machining process, and to generate background information indicating a background to generation of the machining process, the background information including information of the process instance used to generate the machining process; and a display section capable of displaying the background information on a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUK TING CHOI/Primary Examiner, Art Unit 2153